 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
        In re: PARLOR BELLEVUE LLC,
 8                           Debtor.
 9
        EDMUND J. WOOD, solely in his
10      capacity as Chapter 7 Trustee of the
        Bankruptcy Estate of Parlor Bellevue
11      LLC,
                                                       C18-1281 TSZ
12                           Plaintiff,
                                                       MINUTE ORDER
13          v.

14      GLY CONSTRUCTION INC.,

                             Defendant.
15

16        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
17
          (1)    Defendant GLY Construction Inc.’s motion for partial withdrawal of
18 reference, docket no. 1-1, is GRANTED in part and DEFERRED in part as follows.

                   (a)    The Bankruptcy Court shall retain jurisdiction over this action for
19
           pretrial matters, and may submit proposed findings of fact and conclusions of law
           to this Court pursuant to 28 U.S.C. § 157(c)(1). See Budsberg v. Spice, 2017 WL
20
           3895701 at *3 (W.D. Wash. Sep. 6, 2017) (citing In re Healthcentral.com, 504
           F.3d 775, 787 (9th Cir. 2007)).
21
               (b)   Defendant’s motion for partial withdrawal of reference is otherwise
22         DEFERRED, and this matter is STAYED pending further proceedings before the
23

     MINUTE ORDER - 1
 1        Bankruptcy Court. Within six months of the date of this Minute Order, counsel
          shall file a joint status report concerning the progress of proceedings before the
 2        Bankruptcy Court. Failure to timely file such joint status report will be grounds
          for dismissing this case without prejudice.
 3
                  (c)     If a trial becomes necessary on non-core claims, the Bankruptcy
 4        Court may file an appropriate report and recommendation and the parties shall file
          a joint status report indicating when they anticipate being prepared for trial.
 5
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

          Dated this 12th day of October, 2018.
 7

 8                                                  William M. McCool
                                                    Clerk
 9
                                                    s/Karen Dews
10                                                  Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
